Citation Nr: 0505663	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  02-07 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to March 
1990.  He died in July 1990.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In December 2003, the Board denied a claim for dependency and 
indemnity compensation under the provisions of 38 U.S.C. 
§ 1318.  That issue is final and is no longer before the 
Board.  Also in December 2003, the Board remanded the issue 
of service connection for the cause of the veteran's death to 
the RO for further development. 

A hearing was held before the Board by means of 
videoconferencing equipment in October 2004, and a transcript 
of the testimony given at the hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.




REMAND

The veteran served on active duty for more than thirty years, 
from October 1959 to March 1990, including service in the 
Republic of Vietnam during the war.  His awards included the 
Bronze Star Medal, the Purple Heart medal, and the Combat 
Infantryman Badge.  He died in July 1999, nine years after 
separation from service, of cardiac arrhythmia.  He had been 
seen two days earlier in a private hospital emergency room 
complaining chiefly of a sore throat and also of a fever and 
headache.  He had no chest pain or shortness of breath.  His 
blood pressure was 110/70.  The report showed a past medical 
history of hypothyroidism and medications included Synthroid.  
The provisional diagnosis was exudative pharyngitis.  The 
veteran was given Tylenol, 650 mg suppository for fever, and 
a prescription for erythromycin.

The law provides DIC for the spouse of a veteran who dies 
from a service-connected disability.  38 U.S.C.A. § 1310.  
Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  Issues involved in a 
survivor's claim for DIC based on the cause of the veteran's 
death under section 1310 of the statute is decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  See 38 C.F.R. § 20.1106.

Reasons for remand:  (1)  Incomplete development of the 
medical evidence in accordance with the Board's December 2003 
remand order.  In December 2003, the Board remanded this case 
for review by a cardiologist who would render an opinion as 
to whether the cause of the veteran's death was due to a 
disease which had its origin in, or was otherwise the result 
of, his military service.  The Board asked the cardiologist 
to specifically comment on certain items of evidence in the 
claims file and "on any inservice and/or post-service 
medical findings which may tend to show the existence of 
diabetes or a hyperthyroid disorder which may have had its 
inception during service."  In his June 2004 report, the 
cardiologist deferred to an endocrinologist with respect to 
the latter question.  However, the RO did not order the file 
to be reviewed by an endocrinologist.  Because a remand 
confers on the claimant the right, as a matter of law, to 
compliance with the remand orders, the Board concludes that 
the RO should have ordered an additional consultation by an 
endocrinologist to consider the matter posed in the December 
2003 remand order about the existence of diabetes or 
hyperthyroid disorder, whether either had its inception 
during service, and, if so, whether either disorder was 
etiologically related to the principal cause of death from 
cardiac arrhythmia or whether either disorder was a 
contributory cause of death.  38 C.F.R. § 3.312.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Therefore, this case 
must be remanded for that consultation.

(2)  Incomplete medical opinion report:  The June 2004 report 
of the cardiologist leaves several questions remaining with 
regard to whether the cause of the veteran's death was the 
result of a disease contracted in service.  For this reason, 
the Board must remand the case to obtain an addendum from the 
same cardiologist or to secure review of the case by another 
cardiologist.  Concerning this, the Board notes that the 
service medical records reflect complaints, treatment, or 
other signs in three areas that might be significant with 
regard to the question of whether the cause of the veteran's 
death from cardiac arrhythmia is the result of disease 
contracted in service.  

First, the veteran was seen several times for complaints of 
chest pain over the years, and cardiac workups, including 
electrocardiograms (EKGs), were done which sometimes revealed 
sinus bradycardia (in July 1981; July 1982; and May 1987).  
(Arrhythmia is any variation from the normal rhythm of the 
heartbeat.  Dorland's Illustrated Medical Dictionary 121 
(28th ed. 1994).  Sinus bradycardia is a slow sinus rhythm, 
with a heart rate of less than 60 beats per minute in an 
adult; it is common in young adults and in athletes but is 
also a manifestation of some disorders.  Dorland's at 223)).  
With regard to the May 1987 EKG, the cardiologist noted,

An EKG done on May 22nd, 1987 indicates a 
heart rate of 57, which in a young person 
would be considered within normal limits, 
usually 55 is the cutoff for sinus 
bradycardia in a young person.

. . . .

With respect to whether or not the 
veteran's in-service complaints were 
precursors to the cardiac rhythm, which 
caused his demise.  There was no evidence 
that he had a significant problem with 
his cardiac rhythm or the EKGs performed 
during medical service, specifically no 
ventricular tachycardia or abnormal rapid 
rhythms, and no significant bradycardia.  
It should be noted that the cause of 
death, although determined to be cardiac 
arrhythmia in the death certificate, 
remains uncertain.  Patient did have an 
infectious illness with a high fever and 
a headache and possibility of cardiac 
arrest, secondary to a central nervous *-
* for example cannot be excluded.

It is clear that the cardiologist concluded that the 
veteran's bradycardia was not significant; however, his 
earlier comment that the heart rate noted in 1987 would be 
considered within normal limits in a young person requires 
more explanation as to what constitutes "a young person" or 
a young adult for the purposes of determining whether the 
bradycardia was within normal limits, given that the veteran 
was 46 years old at the time of the May 1987 EKG.  Requiring 
even more clarification, however, are the cardiologist's 
remarks about the uncertainty of the cause of the veteran's 
death and the possibility of a cause other than that shown on 
the death certificate.  The first problem confronting the 
Board about this is that the possible alternative cause of 
death suggested by the cardiologist is not clear in the 
report because of an apparent problem with the transcription 
which inserted "*-*" instead of a word or words and 
therefore showed the cause as "cardiac arrest, secondary to 
a central nervous *-*".  (This transcription error was 
repeated, rather than corrected or clarified, in the July 
2004 supplemental statement of the case.)  Remand is required 
to clarify what the cardiologist meant here.

The second problem is that, even if there is uncertainty from 
a medical standpoint as to what the cause of death of the 
veteran in this case was, the Board must deal, for the 
purposes of the legal question of service connection, with 
likely causes of death.  If evidence indicates, for example, 
that equally likely causes of death include Cause A and Cause 
B, the Board must then seek a medical opinion with regard to 
the question, "Assuming that the cause of the veteran's 
death was Cause A, what is the likelihood that Cause A is the 
result of a disease incurred in service to include sinus 
bradycardia, hypertension, high cholesterol, etc.?"  The 
same question would then have to be posed with regard to 
Cause B.  Underlying medical questions to be resolved include 
whether sinus bradycardia and high cholesterol are themselves 
"diseases" (as opposed for example to mere "risk factors" 
for the development of disease) and, if so, whether the 
veteran had either or both those diseases in service, and, if 
so, whether either or both were etiologically related to the 
principal cause of his death or constituted a contributory 
cause of his death which was inherently unrelated to the 
principal cause.  38 C.F.R. § 3.312.  

Thus, despite the VA cardiologist's general conclusion that 
"the underlying cause of the veteran's fatal presumed 
cardiac arrhythmia is not likely to have had its origin 
during his active service or as a consequence of that 
service", the Board needs clarification of the basis for the 
cardiologist's conclusion, based on the medical evidence of 
record.  Without such clarification, the Board is unable on 
this record to reach a finding of fact about whether the 
veteran's death in this case was or was not the result of a 
disease incurred in active service and to provide, as the 
Board is required to provide, an adequate statement of 
reasons or bases for either finding that will be 
understandable to the appellant.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990) (providing that, in rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

Second, the other matter that may be significant to the 
question of whether the cause of the veteran's death from 
cardiac arrhythmia might be related to service, is whether 
the veteran had hypertension in service and whether, if he 
did, the cause of his death from cardiac arrhythmia was as 
likely etiologically related to his hypertension as it was to 
some other factor or factors.  (Hypertension is high arterial 
blood pressure.  Dorland's at 801.  Various criteria for its 
threshold have been suggested, ranging from 140 systolic (the 
top or first number of the blood pressure reading, e.g., 
"140"/90) and 90 diastolic (the bottom or second number, 
e.g., 140/"90") to as high as 200 systolic and 110 
diastolic.  Id.)  In his June 2004 report, the VA 
cardiologist noted several blood pressure readings from 
service, some of which were above and some below 140/90 
including one of 168/100 noted in June 1988 during treatment 
of the veteran for complaints of chest pain.  The 
cardiologist summarized the findings noted in the service 
medical records in June 1988 but rendered his opinion as to 
whether the veteran had hypertension in service earlier in 
his report, focusing on one high blood pressure reading of 
142/96 in August 1984 (which was one of only two high 
readings specifically noted in the Board's remand order, and 
so he may have focused on it for that reason), and concluding 
as follows:

Next, a blood pressure reading of 142/96 
noticed in August 1984, the patient 
presented with a complaint of headache at 
that time.  There was no further comment 
made regarding the blood pressure value.  
This blood pressure shows an elevated 
diastolic pressure, although the systolic 
pressure is within normal limits.  Given 
the numerous other blood pressure 
readings the diagnosis of fixed 
hypertension could not be made but the 
possibility of labile hypertension could 
be raised.

The discussion in the cardiologist's report, of whether the 
veteran had hypertension in service and, if so, whether the 
cause of his death was as likely etiologically related to his 
hypertension as it was to some other factor or factors-even 
given his general conclusion that "the underlying cause of 
the veteran's fatal presumed cardiac arrhythmia is not likely 
to have had its origin during his active service or a 
consequence of that service"-provides an inadequate basis 
on which the Board may find as fact that the veteran did not 
have, or was unlikely to have had, hypertension in service.  

This is so for several reasons, including that the 
cardiologist did not explain what he meant by "labile" 
hypertension, a term whose definitions vary, and that his 
report does not reflect his awareness of all the evidence 
which may be favorable to a conclusion that the veteran had 
hypertension in service, including several more high blood 
pressure readings and other evidence in the service medical 
records as well as post-service medical evidence of 
hypertension or borderline hypertension.  (Labile 
hypertension is defined as "frequently changing levels of 
elevated blood pressure".  Stedman's Medical Dictionary 831 
(26th ed. 1995).  Labile hypertension is also defined 
"borderline" hypertension, which in turn is defined as "a 
condition in which the arterial blood pressure sometimes 
within the normotensive range and sometimes within the 
hypertensive range" and as "by consensus, that blood 
pressure zone between the highest acceptable 'normal' blood 
pressure and hypertensive blood pressure.  The Framington 
Heart Study defines this as pressure between 140 and 160 mm 
Hg systolic and 90 and 95."  Dorland's at 801; Stedman's at 
831).  Accordingly, the Board concludes that remand is 
warranted for an addendum to the cardiologist's opinion on 
this matter, and the Board will specifically set forth in the 
remand order paragraph below all the evidence which the Board 
believes should be considered by the cardiologist in 
rendering a supplemental opinion on the matter.

Third, the Board requested the cardiologist to consider 
findings of elevated cholesterol in service with regard to 
the question of whether the cause of the veteran's death from 
cardiac arrhythmia might be related to service.  (Although 
"normal values" for cholesterol levels may vary between 
laboratories, one guideline is as follows:  Total 
Cholesterol:  less than 200 mg/dl=desirable; 200-239 mg/dl = 
borderline-high; greater than 239 mg/dl = high.  
Triglycerides:  less than 200 mg/dl = desirable; 200-400 
mg/dl = borderline-high; 400-1000 mg/dl = high; greater than 
1000 mg/dl = very high.  See Medical Abbreviations:  24,000 
Conveniences at the Expense of Communications and Safety 423 
(11th ed. 2003)).    In this regard, the VA cardiologist 
stated as follows:

On May 3, 1980, cholesterol was 197, 
triglycerides 96, values which at that 
time would be considered within normal 
limits.  In a Nutrition Clinic visit, 
06/03/88, his cholesterol was 211.  
(Emphasis added.)

Other than this summary of evidence in service depicting 
cholesterol levels, the cardiologist provided no discussion 
of whether these levels would be considered within normal 
limits, rather than high or borderline-high, by current 
standards, and, if so, whether laboratory findings of high 
cholesterol levels in service represented a "disease" in 
service, and, if so, whether the cause of the veteran's death 
was as likely etiologically related to high cholesterol 
levels in service and thereafter as it was related to some 
other factor or factors.  In addition, there is other 
evidence of cholesterol levels in service above 200 mg/dl, an 
awareness of which by the cardiologist was not shown by his 
report..  

With regard to the emphasis on the phrase "and thereafter" 
above, the Board notes that, in addition to evidence of 
cholesterol levels above 200 in service, there is post-
service medical evidence depicting cholesterol and 
triglyceride levels, an awareness of which by the 
cardiologist was not shown by his report.  Viewed 
chronologically, the post-service reports generally depict an 
increase in the cholesterol and triglyceride levels between 
September 1990, a few months after the veteran's discharge 
from service, and April 1999, a few months before his death:  
September 1990 cholesterol = 197 mg/dl; February 1995 
cholesterol = 189 mg/dl; January 1996 cholesterol = 189, 179 
mg/dl; April 1996 = 155 mg/dl; May 96 cholesterol = 167 
mg/dl; January 1997 cholesterol = 166 mg/dl, triglyceride - 
273 mg/dl; March 1998 cholesterol = 190 mg/dl, triglyceride = 
490 mg/dl; April 1999 cholesterol = 223 mg/dl, triglyceride = 
228 mg/dl.  Thus, if elevated cholesterol and triglyceride 
levels represent a disease process, more information is 
needed about whether the levels shown after service represent 
a continuity and progression of symptoms of a disease first 
shown in service and whether this disease might be 
etiologically related to the principal cause of the veteran's 
death from cardiac arrhythmia or whether it may have 
constituted a contributory cause of his death which was 
inherently unrelated to the principal cause.  38 C.F.R. 
§§ 3.303(d), 3.312.  A medical opinion which addresses these 
matters is needed from a cardiologist before the Board can 
decide the issue of service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.159(c)(4)(i).  (In addition, 
as noted below, a relationship, if any, between the 
cholesterol levels noted in and after service and the 
development in 1995 of hypothyroidism and the development in 
1996 of acute pancreatitis should be addressed by the 
endocrinologist.)



Accordingly, for the reasons articulated above, this case is 
REMANDED for the following development:

1.  Arrange for the claims file to be 
reviewed by and medical opinions rendered 
on the matters noted below by the same 
cardiologist who reviewed the case in 
June 2004 (if possible; otherwise by 
another cardiologist) and by an 
endocrinologist.

2.  Cardiology review.  (Relevant pages 
in the service medical records are marked 
with paper clips on the right sides of 
the pages; post-service medical evidence 
in yellow on the right side of the claims 
file pages.)  Pertinent evidence is as 
follows:  Service medical records reflect 
complaints, treatment, or other signs in 
three areas that might be significant 
with regard to the question of whether 
the cause of the veteran's death from 
cardiac arrhythmia is the result of 
disease contracted in service: (1) sinus 
bradycardia; (2) possible hypertension or 
borderline hypertension; and (3) high 
cholesterol. 

(1) Sinus bradycardia.  The veteran was 
seen several times for complaints of 
chest pain over the years, and cardiac 
workups, including electrocardiograms 
(EKGs), were done which sometimes 
revealed sinus bradycardia (in July 1981; 
July 1982; and May 1987).  Post-service 
medical records include an August 1990 VA 
EKG showing sinus bradycardia; a December 
1994 EKG showed normal sinus rhythm.

Opinions/explanation needed:  (a)  
Although the June 2004 examiner stated 
that the heart rate of 57 on the May 1987 
EKG "in a young person would be 
considered within normal limits", the 
veteran was 46 years old at the time of 
the May 1987 EKG and 49 years old at the 
time of the August 1990 VA EKG.  Please 
clarify whether, in your opinion, sinus 
bradycardia would still be considered 
insignificant or within normal limits in 
a person of 46 or 49 years of age or 
whether, based on the medical reports in 
this case, it was more likely that sinus 
bradycardia was the manifestation of some 
disorder.  If it was more likely the 
manifestation of a disorder than a normal 
heartbeat variation, what disorder or 
disorders might that have been?  

(b)  The death certificate shows the 
cause of death of the veteran in this 
case as cardiac arrhythmia, although the 
June 2004 examiner noted that the veteran 
"did have an infectious illness with a 
high fever and a headache" and that the 
"possibility of cardiac arrest, 
secondary to a central nervous *-*" 
could not be excluded as a cause of 
death.  Please state, if possible, what 
word or words were meant to be in the 
place of the transcription error "*-*".  
If it is not possible to recall what was 
meant to be said instead of the 
transcription error, please state 
whether, based on the evidence of record 
in this case, it is more likely that the 
veteran died of something other than 
cardiac arrhythmia and, if so, what that 
other disorder was likely to have been?

(c)  Please render an opinion whether it 
is at least as likely as not that the 
cause of the veteran's death, from 
cardiac arrhythmia (or from some other 
likely cause as noted in your answer to 
(b) above) was the result of sinus 
bradycardia or any cardiac disease shown 
in service, as opposed to its having been 
the result of some other factor or 
factors.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
In addition, could you please state 
whether sinus bradycardia is a disease in 
itself as opposed to its being, for 
example, a normal variation of heart 
rhythm; or, in some instances, a symptom 
of a disease or a "risk factor" for the 
later development of a disease.  (See 
discussion below regarding high 
cholesterol levels in this regard.)

(2) Possible hypertension or borderline 
hypertension in service.  Service medical 
records reflect the following blood 
pressure readings and other evidence:  
December 1964=118/76; Feb. 1966 = 130/92; 
June 1975=120/80; July 1978=116/80; Feb. 
1981 eye exam disposition = suggest rule 
out increased blood pressure; July 
1981=100/74; June 1982=116/86; July 
1982=118/74; ; Jan. 1983=128/88; Apr. 
1983=122/84; Apr. 1984=110/80; Aug. 1984 
= 142/96; Feb. 1986=122/64; Aug. 
1986=122/88; Sept. 1986=124/78 & 140/80; 
Mar. 1987=132/78; Oct. 1987=122/82; Apr. 
1988=121/94; May 1988=128/88; June 1988 = 
130/90, 122/84, 142/90, 168/100; 
Narrative Discharge Summary:  "Cardiac 
risk factors include hypertension"; Jan. 
1989=120/80; Mar. 1990=110/72.

Post-service medical records reflect the 
following blood pressure readings and 
other evidence: Aug. 1990=120/80; Dec. 
1991 VA examination=120/90, 140/92, 
115/75 and diagnosis of borderline 
hypertension; Nov. 1992=109/70; Oct. 
1993=110/80; Apr. 1994=112/70; May 
1994=110/70; Dec. 1994=130/80; Feb. 
1995=100/74; March 1995=109/71; Apr. 
1995=120/70; June 1995=98/68; July 
1995=107/73; May 1996=98/60; July 
1996=120/80; Oct. 1998=116/55; July 
1999=110/70.  

Opinions/explanation needed:  Based on 
the relevant evidence of record including 
the summary of blood pressure readings 
noted above, please render an opinion as 
to whether it is at least as likely as 
not that the veteran had hypertension in 
service or within one year of service.  
If he likely had "borderline" or 
"labile" hypertension, please explain 
what those terms mean and whether either 
disorder constitutes the disease of 
hypertension or a disease in itself.  If 
the veteran did have hypertension in 
service or within one year of service, 
please render an opinion as to whether it 
is as least as likely as not that the 
cause of his death was the result of 
hypertension as opposed to some other 
factor or factors.  If it is your opinion 
that hypertension, if any, was not 
etiologically related to the principal 
cause of the veteran's death, please 
state your opinion as to whether it 
constituted a contributory cause of 
death.  A contributory cause of death 
must be causally connected to the death 
and must have contributed substantially 
or materially to death, combined to cause 
death, or aided or lent assistance to the 
production of death.  38 C.F.R. 
§ 3.312(c)(1).  

(3) High cholesterol.  Service medical 
records reflect the following evidence 
concerning the veteran's cholesterol and 
triglyceride levels:  Mar. 1986 Chol=187, 
172, Trig=98, 73; Aug. 1986 Chol=187, 
Trig=98; Dec. 1986 Optometry Clinic Note: 
"Monitor cholesterol level 
periodically"; Mar. 1987 Chol=201, 
Trig=87; Oct. 1987 Chol=198, Trig=85; May 
1988 Chol=197, 211, Trig=96, 81; June 
1988 Nutrition Clinic Consultation 
Request:  "Please instruct patient on 
dietary modifications for blood lipid 
reduction"; Feb. 1989 Chol=208, Trig=97; 
Feb/Mar. 1990 Chol=208, Trig=103.

Post-service medical records reflect the 
following evidence concerning the 
veteran's cholesterol and triglyceride 
levels:  Sept. 1990 Chol=197; Feb. 1995 
Chol= 189; Jan. 1996 Chol=189, 179; Apr. 
1996 Chol=155; May 96 Chol=167; Jan. 1997 
Chol=166, Trig-273; Mar. 1998 Chol=190, 
Trig= 490; Apr 1999 Chol= 223, Trig=228.

Opinions/explanation needed:  Based on 
the relevant evidence of record including 
the summary of cholesterol and 
triglyceride levels noted above, please 
render an opinion as to whether it is at 
least as likely as not that the veteran 
had high cholesterol or triglyceride 
levels in service which continued after 
service as a chronic condition.  If so, 
please state whether high 
cholesterol/triglyceride levels 
constitutes a "disease" as opposed to 
being, for example, merely laboratory 
findings; or, in some instances, symptoms 
of a disease or "risk factors" for the 
later development of a disease. 

In this regard, "disease" may be 
defined as "any deviation from or 
interruption of the normal structure or 
function of any part, organ, or system 
(or combination thereof) of the body that 
is manifested by a characteristic set of 
symptoms and signs and whose etiology, 
pathology, and prognosis may be known or 
unknown".  Dorland's at 478; see 
VAOPGCPREC 82-90 (July 18, 1990); see 
also 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996) ("One commenter noted that 
veterans are receiving diagnoses of 
hyperlipidemia, elevated triglycerides, 
and elevated cholesterol, and the 
commenter asked that we address the 
handling of claims for these findings.  
These diagnoses . . . are actually 
laboratory test results, and are not, in 
and of themselves, disabilities.")

If your opinion is that the veteran did 
have high cholesterol/triglyceride levels 
in service which constituted a disease or 
the manifestation of a disease (please 
name that disease if you believe this is 
so) in service, please render an opinion 
as to whether it is as least as likely as 
not that the cause of death was the 
result of high cholesterol/triglyceride 
levels as opposed to some other factor or 
factors.  If such high 
cholesterol/triglyceride levels were not 
etiologically related to the principal 
cause of the veteran's death please 
render your opinion as to whether high 
cholesterol/triglyceride levels 
constituted a contributory cause of 
death.

A rationale for your conclusions and a 
discussion of the medical principles 
involved will be of considerable 
assistance to the Board.  Therefore, 
please provide a basis for your 
conclusions by referring to specific 
pertinent matters involved in this case 
or by explaining the nature of the 
cardiac arrhythmia (or another likely 
cause of the veteran's death per your 
response to (b) above) and what is known 
about its causes.

3.  Endocrinology review.  (Relevant 
pages in the service medical records are 
marked with paper clips and pink tabs on 
the left sides of the pages; post-service 
medical evidence in pink on the left side 
of the claims file pages.)  The appellant 
alleges, in essence, that complaints and 
symptoms in service were actually 
manifestations of hypothyroidism, 
diagnosed in a few years after the 
veteran was discharged from service, 
and/or of diabetes mellitus, type 2.  She 
alleges that these diseases were either 
etiologically related to the principal 
cause of the veteran's death or were a 
contributory cause.  Pertinent evidence 
with regard to diabetes includes glucose 
levels taken in service and after service 
and a February 1995 notation of 
"possible diabetes".  In addition, the 
Board notes that the veteran was 
diagnosed with acute pancreatitis a few 
years after discharge from service, and 
therefore your consideration of a 
relationship, if any, between 
cholesterol/triglyceride levels in 
service and thereafter and the 
development of acute pancreatitis.

Opinions/explanation needed:  (a) 
Hypothyroidism.  Please render an opinion 
as to whether it as least as likely as 
not that the veteran's hypothyroidism had 
its onset in service or within one year 
after his discharge from service in July 
1990 as opposed to its having its onset 
sometime later than that.  If it is your 
opinion that hypothyroidism began in 
service or within the year after service 
discharge, please render an opinion as to 
whether it is as least as likely as not 
that the cause of death was the result of 
hypothyroidism as opposed to some other 
factor or factors.  If such 
hypothyroidism was not etiologically 
related to the principal cause of the 
veteran's death please render your 
opinion as to whether hypothyroidism 
constituted a contributory cause of 
death.

(b) Diabetis mellitus, type 2.  Please 
render an opinion as to whether it is as 
least as likely as not that the veteran 
had the disease of diabetes mellitus, 
type 2, at anytime (either in service or 
after service).  If so, please render an 
opinion as to whether it is as least as 
likely as not that the cause of death was 
the result of diabetes mellitus, type 2, 
as opposed to some other factor or 
factors.  If diabetes mellitus, type 2, 
was not etiologically related to the 
principal cause of the veteran's death, 
please render your opinion as to whether 
it constituted a contributory cause of 
death.

(c)  Acute pancreatitis.  Please render 
an opinion as to whether it as least as 
likely as not that acute pancreatitis was 
the result of a disease in service 
including whether there is any 
relationship between the development of 
this disease and the 
cholestrol/triglyceride levels of the 
veteran shown in service and thereafter 
or any relationship between the veteran's 
hyperthyroidism and acute pancreatitis.  
Merck Manual, Sec. 3, Ch. 26, 
Pancreatitis (noting that biliary tract 
disease and alcoholism account for about 
80 percent of hospital admissions for 
acute pancreatitis.  The remaining 20 
percent are attributed to many causes 
including hyperlipidemia, 
hypertriglyceridemia, and 
hyperparathyroidism.)  If it is your 
opinion that acute pancreatitis was 
likely the result of a service-connected 
disease, please render an opinion as to 
whether it is as least as likely as not 
that the cause of death was the result of 
acute pancreatitis as opposed to some 
other factor or factors.  If acute 
pancreatitis was not etiologically 
related to the principal cause of the 
veteran's death please render your 
opinion as to whether acute pancreatitis 
constituted a contributory cause of 
death.

A rationale for your conclusions and a 
discussion of the medical principles 
involved will be of considerable 
assistance to the Board.  Therefore, 
please provide a basis for your 
conclusions by referring to specific 
pertinent matters involved in this case 
or by explaining the nature of the 
cardiac arrhythmia, what is known about 
its causes, and whether any of the 
endocrine disorders involved in this case 
were likely related to that cause of 
death or were likely contributory causes 
of death.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
consultation reports requested above.  If 
they do not adequate responses to the 
specific opinions requested or contain 
transcription or other errors which 
render important parts unintelligible, 
the report must be returned for 
corrective action.  38 C.F.R. § 4.2 ("if 
the [examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.")

5.  The RO should readjudicate the claim 
for service connection for the cause of 
the veteran's death considering the 
evidence in its entirety.  If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case must 
be sent to the appellant and her 
representative.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




